Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Aubrey Burnette, a federal prisoner, seeks to appeal the district court’s order dismissing his self-styled “Writ of Habeas Corpus.” We have reviewed the record and find no reversible error. Accordingly, we grant Burnette’s application for leave to proceed in forma pauperis, deny as unnecessary his request for a certificate of appealability, and affirm the district court’s order. See Burnette v. United States, No. 7:08-ev-00366-jcT-mfu, 2008 WL 2516605 (W.D.Va. June 23, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.